DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	With further regard to the above limitation, the terms “unit” and “component” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “photoelectric conversion” and “electronic signal processing” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites that the system comprises “a receiving optical fiber” that receives the reference interference signal and the measurement interference signal.  In a plain reading of the claim, this would indicate that there is only a single optical fiber for receiving both of the interference signals claimed.  However, the drawings (such as Fig. 1) clearly show that there are multiple receiving optical fibers, with each fiber receiving an individual interference signal (either a reference interference signal or a measurement interference signal).  As a result, it is unclear as to whether there is only a single receiving optical fiber or whether there are a plurality of receiving optical fibers, one for each interference signal generated by the interferometry measurement system.  Clarification is required.
A similar issue exists with claim 2, as the claim continues to recite “the receiving optical fiber”, but there are three interference signals received by the (now multimode) optical fiber.  Is there a plurality of multimode optical fibers here as is shown by the figures?  Or is the claim only setting forth a single optical fiber?  Clarification is required.

For purposes of the prior art rejection below, the examiner is interpreting the receiving optical fiber to be individual optical fibers for each interference signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (CN 108106536), as best understood by the examiner.  All references are taken from an English machine translation of the Chinese document provided by Espacenet.

Cheng fails to disclose that the core diameter of the receiving optical fiber is smaller than widths of interference fringes of the reference and measurement interference signals, so that the receiving optical fiber receives parts of the reference interference signal and the measurement interference signal.
However, it is well known that the diameter of a single-mode optical fiber is 9 µm, while the diameter of a multimode optical fiber is typically either 50 µm or 62.5 µm.  As there are a finite number of fiber choices available, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the skilled artisan to choose the correct optical fiber that would have a diameter that is smaller than the width of the interference fringes generated by the interferometry system in Cheng, the motivation being that having the optical fiber be smaller than the width of the interference fringe ensures the fringes generated by the interferometer will always be captured by fibers and then detected, thereby improving measurement accuracy and resolution.

Cheng fails to disclose that the receiving optical fiber is a multimode optical fiber.
The examiner, however, takes Official notice as to the well known use of multimode optical fibers in optical measuring systems, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical fibers disclosed by Cheng for multimode fibers, the motivation being that multimode fibers have higher light-gathering capacity than single mode fibers, thereby continuing to ensure the interference patterns are captured by each fiber prior to detection. 
As for claim 3, Cheng discloses that the interferometry measurement system further comprises a photoelectric conversion unit 6 and an electronic signal processing component 7, wherein the photoelectric conversion unit receives the optical signals transmitted by the multimode optical fiber and converts the optical signals into electrical signals (both the reference interference signal from coupler 8 and the measurement interference signals from interferometer 
As for claim 4, Cheng discloses that the measurement grating 4 performs linear motions with a degree of freedom in a horizontal direction and a degree of freedom in a vertical direction with respect to the interferometer mirror group 3 (see the seventh paragraph of page 4 of the translation).
As for claim 5, Cheng discloses that the measurement grating 4 performs linear motions with a degree of freedom in a horizontal direction and a degree of freedom in a vertical direction with respect to the interferometer mirror group 3 (see the seventh paragraph of page 4 of the translation).
As for claim 11, Cheng discloses that the interferometry measurement system comprises an acousto-optic modulator 5a for performing frequency shifting of the split single-frequency laser.
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 1, wherein the interferometer mirror group, from one side to the other side, comprises a reflecting mirror, a refractive element, a quarter wave plate, a beam splitting prism, and a polarization splitting prism in sequence, wherein the beam splitting prism is positioned on the polarization splitting prism, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0268031 to Zhu et al.; US 2016/0138903 to Zhang et al.; and US 2016/0135764 to Zhu et al. all disclose various heterodyne grating interferometry measurement systems, while US Pat. 5,225,887 to Lipson discloses a method of preparing an optical fiber for use in an interferometer system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 30, 2021